Contracts. — Plaintiffs sue to recover sums claimed to be due on a contract for the manufacture of certain military clothing items for the Army Quartermaster Corps. The case came before the court on a stipulation of the parties filed February 4, 1966, stating that an offer was submitted by plaintiffs to defendant and accepted by the Attorney General whereby the case is to be disposed of by mutual dismissal of plaintiffs’ claims and defendant’s counterclaims. On February 14,1966, it was ordered that the petition and defendant’s first, second, and third counterclaims should be dismissed with prejudice and defendant’s first alternative counterclaim should be dismissed without prejudice.